DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 3/11/2022 have been entered. Claims 21-29, 31-33 and 35-42 have been canceled. Claims 43-61 have been added. Claims 43-61 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47, 50-56 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (2013, Stem Cell Reports; of record in IDS filed 8/16/2017) in view of Heins et al (U.S. PGPUB 2009/0123432) and Wong et al (2010, Cell Adhesion and Migration, 4(1): 39-45).
Takayama teaches a method for differentiating hepatoblast-like cells from human pluripotent stem cells by culturing (see abstract).  Regarding claims 43-45, 50, 52-54, and 60, Takayama teaches a differentiation protocol for the induction of definitive endoderm cells and hepatoblasts, and Takayama teaches the plates were coated with human recombinant laminin-111 during the final differentiation step (see abstract, pages 323, 329 and results).  Regarding claims 44, 45, 50, 52-54 and 60, Takayama teaches that by culturing on the LN111-coated dish, human PSC-derived HBCs were maintained for more than 3 months and had the ability to differentiate into both hepatocyte-like cells as well as other cell types (see abstract); this means Takayama’s “PSC-derived HBCs” are not fully differentiated into “hepatocyte-like cells”. Regarding claims 47, 52, 55-56 and 59-60, Takayama teaches adding a ROCK inhibitor to the medium to develop single cell cultures and that Activan A and morphogenetic protein 4 (BMP4) can be added in combination with FGF for differentiation (see methods). 
Takayama does not specifically teach that the cells are definitive endoderm cells when they are cultured on the LN111 (claims 43 and 52). Takayama does not teach that the FGF is FGF2 (claim 46 and 55) or that the maturation medium comprises HGF and OSM (claim 51 and 61).
Heins teaches methods for differentiating hepatoblast-like cells from definitive endoderm cells from stem cells (see abstract and paragraph [0011]). Regarding claims 46, 50-52, 55 and 61, like Wong, Heins teaches that the first stage comprises medium supplemented with activin A, and Wnt3a, that the second stage comprises medium supplemented with BMP4 and FGF2 (reads on endoderm induction medium), and that the final stage includes HGF and OSM (reads on endoderm maturation medium) (see Figure 1A). Regarding claims 43 and 52, Heins that the culture plates can be coated with a matrix protein consisting of laminin (see claims 24, 38 and 39).
Regarding claims 43 and 52, Wong teaches providing pluripotent human embryonic stem cells, and differentiating said cells to definitive endoderm cells on a support coated with a matrix consisting of commercially available mouse laminin in an endoderm induction medium comprising (see pages 40 and 43).
It would have been obvious to combine Takayama with Heins and Wong to include Takayama’s laminin throughout Takayama’s differentiation from stem cells to hepatoblasts, thereby having laminin present at all stages of differentiation including definitive endoderm. A person of ordinary skill in the art would have had a reasonable expectation of success in including Takayama’s laminin throughout Takayama’s differentiation from stem cells to hepatoblasts because both Heins and Wong establish that laminin is a useful substrate for both stem cell stages and differentiation into definitive endoderm, and Takayama and Heins establish that laminin is a useful substrate for further differentiation to hepatoblsts. The skilled artisan would have been motivated to include Takayama’s laminin throughout Takayama’s differentiation from stem cells to hepatoblasts because the combination of references establish that laminin coating is useful for each stage of differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 48-49 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Heins and Wong as applied to claims 43-47, 50-56 and 59-61 above, and further in view of Vallier et al (U.S. PGPUB 20130156743; reference A).
The teachings of Takayama in view of Heins and Wong are discussed and relied upon above. 
Takayama in view of Heins and Wong do not teach including CHIR99021 in the induction medium.
Vallier is drawn to a method of hepatic differentiation by culturing stem cells in an endoderm induction medium to produce a population of definitive endoderm cells and then culturing the population of DE cells in a hepatic induction medium to produce a population of hepatic progenitor cells, which may be optionally differentiated into hepatocytes (see abstract). Regarding claims 48-49 and 57-58, Vallier teaches that it is useful to include CHIR99021 in the induction medium (see paragraphs [0059] and [0195]).   
It would have been obvious to combine Takayama in view of Heins and Wong with Vallier to include CHIR99021 in Takayama’s induction medium. A person of ordinary skill in the art would have had a reasonable expectation of success in including CHIR99021 in Takayama’s induction medium because Vallier teaches that it is useful to include CHIR99021 in the induction medium for hepatic differentiation of stem cells. The skilled artisan would have been motivated to include CHIR99021 in Takayama’s induction medium because Vallier teaches that it is useful to include CHIR99021 in the induction medium for hepatic differentiation of stem cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant highlights that Wong, which was previously cited as the primary reference, does not teach the step of differentiating DE cells into hepatoblast-like cells. However, it is the new primary reference Takayama, as well as the secondary reference Heins that is relied upon for the teaching this limitation. Therefore this argument is not persuasive.

 Applicant highlights that Wong, which was previously cited as the primary reference, does not teach using human laminin. However, it is the new primary reference Takayama that is relied upon for the teachings rendering it obvious to use human laminin. Therefore this argument is not persuasive.
Applicant highlights that Takayama transfects the cells with a vector as part of the differentiation protocal, and applicant alleges that this is different than the claimed method. However, the claimed method does not exclude any steps of transfecting the cells with a vector. The claims use open language and therefore are open to additionally steps. Therefore this argument is not persuasive.
Applicant alleges that the secondary reference Heins does not cure the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. Applicant further highlights that Heins did not perform the differentiation steps on laminin coated dishes, but rather teaches used either Matrigel, collagen, and/or feeder cell layer. As an initial matter, as stated above in the claim interpretation section, the claims are not limited to laminin being the only coating material. Furthermore, as stated in detail above, it is the other references that are relied upon for rendering the laminin coating obvious. The Heins reference was relied upon for the teaching of specific factors that are included in media to induce differentiation. Furthermore, it is again noted that Heins also teaches that a laminin coating can be used in their differentiation method. While applicant also points out that Heins does not teach the use of human laminin, again, it is the new primary reference Takayama that is relied upon for the teachings rendering it obvious to use human laminin. Therefore the teaching of Heins were properly relied upon and this argument is not persuasive.


Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653